.”   ‘.   .




               Honorab~ L.lbrganYill.iame
              'Dl~txlct AWnmy
               Jourdanton, Texas

              Dear Sir8                                 &nion Ro. o-2888
                                                        Ret !&hefiling of canplalnta
                                                        where eemraloffen8er  arise
                                                        out of~one traMMatlM.

                           Your request for opinion ti been recelreb. ma ~aremlly
              ~0n~iaerba    by this aepadicmt.   We qaote from your request M followsl

                         "I have been requested to write to your aepwhaent for
                    amling   on the ro1loTlngmattem

                          "In a county *iah operate8 under iPle fee bssls,,what
                    la the test as tohowmny ocanplainta can be filed against a
                    aefenaadi for aote oomtituting ~arioua violation8 of the
                    arioinal Law. In other rorde, where a pexty, fox lllmtration,
                    is drunk, disturbs the peace and fights, can three 0claplsinte
                    be filed againat the defendant, and upq Oonriction     in om~~~aaq,
                    will such oonviction be a bar to the p.iW&i&n      of the r&dug
                    came. Allaots     growing out of the ati tranmo~lon.

                          "In this ooaneetion, Vol. 4, Texas Jurlspm&mce, page 891,
                    1 5'3, it la held: 'Of course, *en the prerioue oonviction ma
                    for an entirely eeparata ana aiatinct offem3e, 0u0h a8 affray,
                    It is no bar whatmer to a subsequent proaecutlou for aseault.'
                    Citing, &Craw ve. State, 73 Texae-CrlminalReporta 45, and
                    Decker VB. State, 58 Criminal Reports 159.

                         *Aiao, ' . . ..where'the defendant has been acquitted of the
                    oh@,, ofunlawfullyo~yingbraee          lmuokB,and IE then
                    proaeeuted for an aa~aultwith euob weapona.’ Citing Cbiecm 7.i
                    va. State, 77 Crlm. Rep. 397.

                         Vol. 12, Tar. JUT., page 566, $ 246, laya down the
                   followillgrule,  %e may be aonvioted   for rutma a bawdy,
                   home, and also for ragranoy, becauee the traneaetlome M
                   not iaentioal in point of tima.' Also, 'the playing of the
                   m     of aioe 16 a ooqtlnuous offense, e&h bet le distinct
                   and separate riolatlon of the law ana a conviction of cme
                   offense aoee not bar a trial for another.’   Citing, Parlm
                   vs. State, l23 S.U. llC9.
Honorable L. Morgan William,    Page 2 (O-2888)



           "It ie lyr opinion that the test M to the nuaber of oaaee
     that may be prooeouted againat a defend&     aepsnbs upon
     whether or not the points of time are identloalor    whether
     a coutiuuoue trmmotion,and      the faote lu eaoh ouenuat
     be airclosed.*

          Sectiom 241, 242, 245, aud 246, pager 56&561-5Q-565-566-
567, 12 Texao Jurfiprudenoe, read M follower

           "241. Several Offenres Arim-          Out of One Tran8aotion. -
     The mametruuaotion may oonntltute eemral diiatinot and eeparate
     offensea, in whlah 0uIe the defendant may be separately pro-
     moated and pmatahed for eaoh, and a conviction or acquittal
     for one will not eonmtitute a bar to a trial for the other.
     And the faot tbat'two diatinot offenrres are committed oontem-
     porancouely, or that one is omnitted in aid of the other,
     doaa not lMke thest m       the lees dlst5nct.       Thus if the acoused
     slays two persoum with the intent or volition to kill both
     they are eepsr4t.9 offenree althOu&        aoourrlrq    at the 84me time,
     aud a oonvlohion or aaquittal for oue offenee does not bar 4
     prosecution for the other; an assault with intent to murder
     an8 carrying 4 piatolunlavfUly        are different offeneeo, thou@
     growingout of the eama tmffitionj           and a eonvic$ion ou a oh-e,+
     of drirlng an autaoblla without llghte does not,bar a proeeoutlon
     for transportlag     liquor in the automobile, thou& +A6 defedant
     put cwthia lights to aid in couoealh            hie transportitioz~of
     the liaor.     FurtheJr 111uatratioue will be fouud in the artic1elr
     dealingwitlr speolfio
                      _,,       erlmes.
                              ,~~,.
           "24a. tro8~iMon      for Part of Single Crima. - The State'
     may not split up one orlme and proseoute it in parts, ena 4 .'
     proeeoutiou for any part of 4 ehgle mine Barr any farther
     proeeoution for the whole or 4 p4rt ,of the nime orlae.      Where
     the sot ahar@d conntltutee     but one orbe,    thud% It lr dirl-
     eible into different  parts or dogrem,     the hata w    out or
     carve out of It but one offense, amX"hrring proreonted and
     conrioted the defendant of this offense,     -7   not pmeeoute
     fbrtimr the tram+-         out of vhieh thS +fgnm VM oarved.
     As lar@,> an offenoe-may be oarvea out of,@       'y+wxmotion as
     po@~lp&, yet the state may out only on+ Bo There several
     artlclee of property are etolm at the eametiae ati plaoa
     a oouvia~     for otealinS par% of them will bar a subnepuent
     proseoutWh for otealing any of the other artlclem.       This
     dootriae of oarvjps applies withmom force to a fomer
     oon~lotion than to an aaguitt.41.
                                                                            ,~.




          "245. ~3lhez-e
                       Several Offenses &m t?haYgedor Pro*.     -
     Where a defendanthaa beeu tried on eeretrr~ cormCa an&
     oonviated under oue hr is thereby aaquitu   of the others,
Honorable L. Morgan Willlape,   Page 3   (O-2888)




     and rsj not later be tried upon the one4 for whioh ho wa4
     40 acquitted.    @tie where there are 4evenal oouube in 4n ludiot-
     mnt and only one is subPitted to the jury, thie amount4 to
     ~ZIaoquittsl upon the abanboned oowts, and the defsndaut my
     not upon a eubbsequenttrial be proseouted on the ab4ndomd wwt,a.
     Moreover, where two or more ekilar but repantr, 4otcl oomtitu-
     tlng nqarate offewes are plaoed In evldenoe anbar an lndiat-
     memt or infoxmation under vhicrh 4 oonvlotion of either offenee
     04u be had, and neither the state nor tie oourt d.eota one
     particular tbot on whloh oonvlotlon 16 eou@t, 4 plea of former
     oonviotlon will be good upon 4 eubeequent pro4eouticm bared on
     MY Of the w&m or offennee~    proved, It be*    uuoertaln for
     which one the oonvlctlon v4a had. But the rule la otheniee
     where 44 eleotion   io made and the jury rentrioted to one
     particulsr a4t.

           “246. Continnow Offmses. - where an 0ffMee la 4
     oontlnuoue one, 4 oonviotion bare all further or other
     proeeoatione up to the time of the conviotion, unless the
     indIaWent or infoneatlon oarvee out the time of the
     ocpnissim of the offenee, and l&e evidence, ae well ae the
     plead-,    U oonfined to the time 80 oarved out, The trans-
     notlou 4 ,a oantlnuoua one where there ie one design, one
     impulse, and oue purpoee upon the part of the aoouaebj but is
     not oontlnuoua if it oontaieCs of a elngle act, or a seriee
     of aote, or where, in order to coneummateit, an interval of
     tire Is require&. Thw one ray be 00d0tda~~or nming a
     baw+hotue and also fe vagrancy beoawe ,the transaotiom
     are not identical in point of time. And while the playing
     of the &ape of dice 16 a cantinuoue offeo8e, esoh bet ie
     a distinct and separate violation of the law, and 4 oonvlotiou
     of one offenee doee not bar a trial for another. But one
     conviction for tile statutory offense of opening plsaee of
     bueineee on Suaday is a bar to proeeautione for opening at
     other thee QIIthe mameday; in order for the state to oarve
     proeeoutlona in oaeea of this oharaoter, the statute muet
     prescribe or the l.egiB&tive intent muet be o.l.ear that It
     ME the purpoae to make eaoh sot or performanae pnniehable.”

             Opinion Ho. O-71 of this depcrrtrmentholde at  where ULO
emue treneaotion may oonetitute several aletlnot and reparate offeneua,
the defandart my be separately proseoutad for 4aoh 4nd 4 fee may
be oolleoteb 4 eaoh oaee. The opinion aleo hold4 thatvhere the
aot ohargsd,&nmtltutm but one crime, thou& ‘i%~is :divlaibl.e Into
different pbs      or degreor, the State may txkor oarve out of it
butane offen       and; havinS proseouted and oouvloted the defendant
of .tdrsl offenee, the Stat.8 may not prosecute further the traneffitidn
or act out of which the offenee was carved. We enoloee herewith         :
a copy of said opinion.
Bonomble L.MorganWilUs~,Page               4(   o-2888)




           The illtwtration 00nt4in4a in your letterwhere  crm
1s drunk  (in 4 public plaoe we assume), dieturba the peace rrrrdfQhta,
ia apparently covered by the following srtiolee of our Texae Penal
Code, to-wit:

            Article   473,   Vernon's Annotated Texae Penal Code:

              any two ormom permne ehallflght
            "If                                  tqether                    in
     apublic  plaoe they ehallbe fined not exxpeedlng one
     hundred dollars."

            Artiole   474,   Vemon’r    AnnotaWd    Tosam   Penal   Code:

           "Whoever shall go into or near any public plaoe or hat.0
     or mar any private houee an& ahall use loua end voolfenms,
     or obaoene, vu-,     or lndeoent language or 8wear or mrm,
     or yell or ehrlek, or expoee hia persan, or rudely djqG&
     w p~st.b~~op   other deadly weapon, in a,nmnner oalmlated to
     dieturb thd lnhabltaqti $ euoh ulaoe or home, akmll be f'iued
     not tm weed oue hundred dollara."

            Article   475, Vernon’sAnnotated Texas Penal Coder

          “A 'pnbllo JODCV,' ae ueed.in the two preoediug ei-tields,
     iq any public road, street or alloy of 4 town or olty, W
     any atore or work ehop or any place at which people af-6 aaambled
     or to which people ommonly resort for purposes of buefnsee,
     amusementor Other lawful purpomt.D

           Artlole    477, Vernon's Annotated Texas Penaldode:              .~   ~~

           "Whoever ahall get drunk or be found in a,state of intox-
     icatiou in any public place, or at any private house enmpt hia
     own, shall be fined not exceeding one hundred dollare."

          You are reapeotfully         advised that it is the opiufou of this
     deparlxmnt:

          1. That where the mme tramaction may ooustitute several
     dietLot and eeparate offenses, the defendmtllay'be ~eparetely
     proeecuted (under separate fr&~t      or qlaIn$s)  end mehad
     for each and a fee may be collected in dash case.‘

           2. That the offense6 of affrw (denoumed by A&i&e 473,
     V.A.T.P.C., supra) dieturbance (denounced by Article 47$ V.A.T.P.C.,
     supra) aud public drunkenesa (denounced by Article 477, V.A.T.P.C.,
     aupra) given in your illustration, are eeparate and distinct
     oriminaloffenaes  in law, and may be separatel$ proeeoutsd under
     eeparate complaints and legal oonvicrtions had theimn-even @ougb
     arialng outofaud   iu the same t+nsaction.
. -.




       Honorable L. Nor&auUillicum,   Page 5 (O-2888)



                  3. Tad vhere the rot oharg4d oo~tikrter, but cse orbe,
       though it la divimlbb in&~ different    part4 or degreee, the state
       may out or oame out of it but one offeme snd, having prooeonted
       and comic*     the defendant Of tbie offeuse, the st4t4 may not
       prosecute further the tranmoticm or aot out of whiah the offenee
       VM carved.

                      That where ah offense la a oontinuoue one, (4uc.h a6
                     4.
       keep-     4dl4orilerlJ home - See Corey v4. St4te, I.38 SW Up) 4
       ocnvidtion b4m 4ll3urther    or &her proseontlon4 up to the tIsn4 of
       oonviotlm, unl4m the indiotdmt      or information oarve4 out the
       the of the cxmmiwion of the offenae,     ard the evldenae, 44 well ae
       the plsadlug, ie confined to the time 80 oarved out.




                                            By /a/ Wa. J. Fanning
                                                   Wm.J. Panning
                                                        Aaelltant

       WJP%AU-dE

       APPROVED
              nov 20, 1940

       /a/ Gerald C. Mann                               BY /4L B.W.B.

       ATMBIPEIIGEBEEULLOFTRYAS